Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 02/15/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201610670187.5, filed on 08/12/2016.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Meng H. Pua, Reg. No. 63,167, on February 17, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Cancelled claim 6;
Cancelled claim 10;

Allowable Subject Matter
Claims 1-5, 7-8, 9, 12-14, 16-17, 18, 20, 25-26 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “determining, by the base station, the downlink scheduling information or the uplink scheduling information based on the received sounding reference signal on the reference signal resource, and sending the downlink scheduling information or the uplink scheduling information to the terminal through the downlink control signaling ” and in combination with other limitations recited as specified in claim 1.

Claim  9  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “receiving, by the terminal, the downlink scheduling information or the uplink scheduling information determined by the base station based on the sounding reference signal,  wherein the downlink scheduling information or the uplink scheduling information is carried in the downlink control signaling ” and in combination with other limitations recited as specified in claim 9.

Claim 12  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determine the downlink scheduling information or the uplink scheduling information based on the received sounding reference signal on the reference signal resource, and send the downlink scheduling information or the uplink scheduling information to the terminal through the downlink control signaling ” and in combination with other limitations recited as specified in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Primary Examiner, Art Unit 2412